Case 20-04556-LA7        Filed 01/19/21   Entered 01/19/21 15:33:15    Doc 20   Pg. 1 of 13



 1   Christopher R. Barclay, Ch. 7 Trustee
     5055 N. Harbor Drive, Suite 210
 2   San Diego, CA 92106
     U.S. Mail: P.O. Box 2819, La Mesa, CA 91943-2819
 3   Telephone: (619) 255-1529
     Email: admin@crb7trustee.com
 4
     Chapter 7 Trustee
 5

 6                             UNITED STATES BANKRUPTCY COURT
 7                             SOUTHERN DISTRICT OF CALIFORNIA
 8   In re:                                       Case No. 20-04556-LA7
 9                                                Chapter 7
      BRAD K. BLOCK,
10                                                NOTICE OF ERRATA TO EX
         Debtor.                                  PARTE APPLICATION OF
11                                                TRUSTEE FOR AUTHORITY TO
                                                  EMPLOY BAKER TILLY US, LLP
12                                                TO ACT AS ACCOUNTANTS AND
                                                  CONSULTANTS TO THE ESTATE
13

14                                                Docket No. 19
15

16   TO THE HONORABLE LOUISE DECARL ADLER, UNITED STATES
17   BANKRUPTCY JUDGE, AND ALL INTERESTED PARTIES:
18            PLEASE TAKE NOTICE that Exhibit B of the Ex Parte Application of Trustee

19   for Authority to Employ Baker Tilly US, LLP to Act as Accountants and Consultants to

20   the Estate filed on January 15, 2021 (the “Application”) [Docket No. 19] is inadvertently

21   missing pages. This Errata is filed to provide a complete and correct Exhibit B for the

22   Application. Attached is the corrected Exhibit B for the Application.

23   Dated: January 19, 2021

24                                                  /s/ Christopher R. Barclay
                                                    Christopher R. Barclay, Trustee
25

26
27

28

                                                    1
  Case 20-04556-LA7                   Filed 01/19/21   Entered 01/19/21 15:33:15       Doc 20              Pg. 2 of 13




                                                     diiHE)                          ®baker«Uy
                                                                                     Baker Tilly US. LLP
                                                                                     3655 Nobel Drive, Suite 300
                                                                                     San Diego.CA 92122

                                                                                     +1 (858)597 4100
                                                                                     bakertilly.com


      Christopher R. Barclay
      Trustee
      PO Box 2819
      La Mesa, CA 91943

                RE:       In re Brad K. Block, 20-04556-LA7, United States Bankruptcy Court for the
                          Southern District ofCalifornia

      Dear Mr. Barclay:

             1.     Thank you for the opportunity to provide accounting, tax and financial advisory
     services on your behalf as the duly appointed Chapter 7 Trustee(the "Trustee")for Brad K. Block
     (the "Debtor") in the above captioned bankruptcy case (the "Matter"). This letter (the
      "Engagement Letter") and the attached Standard Terms and Conditions^ along with the
      Application to Employ Baker Tilly US, LLP to Act as Accountants and Consultants to the Estate
      (the "Application") to which it is attached, confirm the understanding and agreement between
      Baker Tilly US, LLP ("Baker Tillv") and you, solely in your capacity as Trustee, with regard to
      the advisory and testimonial services Baker Tilly will provide effective December 17,2020. Stacy
      Elledge Chiang will lead the engagement team in the Matter.

      SCOPE OF SERVICES

             1.      You, in your capacity as Trustee, have asked that Baker Tilly provide financial
      advisory services to you to assist with the completion of your duties. These tasks may include, but
      are not limited to:

                      a. Advice and service regarding the filing of any loss carryback refund claim,
                         permitted under the recently passed CARES Act, that may be property of the
                           Debtor's bankruptcy estate;

                      b. Advice and services regarding the Estate's tax liabilities and assistance with
                         preparation ofthe Estate's annual federal and state tax returns, as required;
                      c. Such other accounting, professional tax services and consulting services as required
                           by the Trustee in this Matter; and,

                      d. Performing such other services as may be requested by Trustee and permitted by
                         the United States Bankruptcy Court for the Southern District of California (the
                           "Court").

                 2.        You, as Trustee, have also indicated that you may need to designate one or more
       Baker Tilly principals, partners or employees as a possible witness in the above referenced Matter.



An independent member of Baker Tilly International

                                                                          Exhibit B - Engagement Letter, Page 1 of 4
Case 20-04556-LA7           Filed 01/19/21      Entered 01/19/21 15:33:15         Doc 20      Pg. 3 of 13


 Christopher R. Barclay, Trustee
 January 14, 2021
 Page 2



 The subject and scope of any such testimony will be subject to your direction; however, you
 understand that Baker Tilly shall undertake all work we deem necessary to deliver such testimony.

         3.      Furthermore, you also understand that the professional conclusions reached
 regarding this matter are those ofthe Baker Tilly professionals. Accordingly, Baker Tilly has not
 and cannot predict what conclusions the Baker Tilly professionals will reach concerning the
 specific questions or issues for which the potential expert's opinion testimony may be requested.

 CONFLICTS OF INTEREST

       4.     You have requested that Baker Tilly determine if any work currently being
 performed by Baker Tilly would pose a conflict with the work that is the subject of this
 Engagement Letter. As of the date of this Engagement Letter, we have determined that we can
 perform the work contemplated herein, free of any conflict of interest.

         5.      During the course of this Matter, you agree to inform Baker Tilly of additional
 parties to the dispute or name changes for those parties provided to the extent such additional
 parties or name changes come your attention. Should this information or any other circumstance
 that comes to our attention have the potential to change our prior conclusion with regard to a
 conflict of interest, we will advise you as soon as possible.

 FEES AND BILLING ARRANGEMENTS

         6.         Our fees are based upon the hours actually expended by each engagement team
  member at each member's applicable hourly billing rate. Our hourly billing rates by professional
  level for the personnel to be assigned to the Matter for these services are:

                                          Position                      Hourly Rate
                     Partners and Principals                             $500 - $695
                      Directors                                          $395 - $495
                      Managers                                           $275 - $375
                      Consultants                                         $150-$275
                      Paraprofessionals                                    $75-$175

          7.        In the normal course of business. Baker Tilly revises its hourly billing rates
  annually. You understand that,to the extent allowed by the Court,the hourly rates charged for the
  work on this engagement will reflect the hourly rates in effect at the time services are rendered.
         8.      You agree to that the reimburse Baker Tilly for any reasonable and documented
  out-of-pocket expenses, including, without limitation, travel, photocopying, delivery services,
  postage, vendor changes and other reasonable and documented out-of-pocket expenses incurred in
  providing professional services. All such charges shall be consistent with the guidelines of the
  United States Trustee. Additionally, payment for such expenses shall be made only after approval
  by and authorization from the Court.




                                                                 Exhibit B - Engagement Letter, Page 2 of 4
Case 20-04556-LA7           Filed 01/19/21      Entered 01/19/21 15:33:15        Doc 20      Pg. 4 of 13


 Christopher R, Barclay, Trustee
 January 14, 2021
 Page 3



         9.     Baker Tilly acknowledges that its fees and expenses in the Matter are governed by
 Title 11 of the United States Code (the "Bankruptcy Code"), the Federal Rules of Bankruptcy
 Procedure (the "Bankruptcy Rules'"), the Local Rules for the United States Bankruptcy Court for
 the [Court](the "Local Rules"), and any orders entered by the Court with regard to professional
 compensation. Baker Tilly further agrees to accept compensation as awarded by the Court in
 accordance with the above.

 OTHER MATTERS

            10.     You agree that you will prepare and file the papers necessary to ensure Baker Tilly
 is properly retained by the Court in the Matter. Further, you agree to take the steps necessary to
 notify Baker Tilly to file any papers necessary to ensure that Baker Tilly is paid in the Matter.

        11. To the extent of any inconsistency between the terms of the Application, this
 Engagement Letter, and the Standard Terms and Conditions to the extent not inconsistent with the
 employment application and order, the terms of the Application and the resultant order from the
 Court shall govern. You acknowledge your agreement with the terms stated herein and
 acknowledge that you have reviewed and agreed to be bound to the terms of this Engagement
  Letter and the attached Standard Terms and Conditions, as evidenced by your signature below,
  which may be executed in counterparts. Please return to me the signed copy of this Engagement
  Letter by facsimile or portable document format ("pdf). Facsimile and pdf signatures shall be
 deemed original, binding signatures.

  We appreciate the opportunity to work with you. Should you have any questions, please do not
  hesitate to contact me at(949)222-2999 or Stacy Elledge Chiang at(858)597-4100.

  Very truly yours.

  Baker Tilly US, LLP
  By


  Katherine Gou
  Partner




                                                                    Exhibit B - Engagement Letter, Page 3 of 4
Case 20-04556-LA7           Filed 01/19/21   Entered 01/19/21 15:33:15     Doc 20     Pg. 5 of 13


 Christopher R. Barclay, Trustee
 January 14,2021
 Page 4



 Acceptance by Christopher R. Barclay, Chapter 7 Trustee
 The Application, the above Engagement Letter, and the attached Standard Terms and Conditions
 confirm my understanding ofthe services Baker Tilly US,LLP will perform relating to the above
 referenced matter, the fee arrangement,and my understanding and agreement to such terms. Also,
 I, solely in my capacity as Trustee, accept responsibility for payment of Baker Tilly US, LLP's
 fees, as described above.


 Accepted by:
             Christopher R. Barclay
             Chapter 7 Trustee for Estate of Brad K. Block

 Date:          '[\S




                                                                 Exhibit B - Engagement Letter, Page 4 of 4
Case 20-04556-LA7              Filed 01/19/21          Entered 01/19/21 15:33:15           Doc 20       Pg. 6 of 13




                                 Exhibit B – Appendix 1
                                   Baker Tilly US, LLP
                     Chapter 7 Trustee Standard Terms and Conditions
1.    Services. It is understood and agreed that while        4.     Payment of Fees and Expenses. Trustee agrees
Baker Tilly US, LLP’s (“Baker Tilly”) services may            to promptly pay all fees and expenses approved by the
include advice and recommendations, all decisions in          Bankruptcy Court. In the event that there are
connection with the use thereof shall be the                  insufficient fees to pay all administrative claims in
responsibility of, and made by the Trustee. References        full, the Trustee agrees to treat Baker Tilly’s allowed
herein to “Trustee” shall refer both to the trustee and       fees and expenses with at least the same priority that it
the underlying bankruptcy estate(s) collectively on           treats all other such allowed claims.
whose behalf services are being rendered as identified
in the employment application and engagement letter           5.    Taxes. All fees, charges, and other amounts
(collectively, the “Application”) to which these              payable to Baker Tilly under the Agreement do not
Standard Terms and Conditions are attached. The               include any sales, use, excise, value added or other
Application, the resultant order, and these Terms and         applicable taxes, tariffs or duties, payment of which
Conditions shall be collectively referred to as the           shall be Trustee’s sole responsibility, excluding any
“Agreement.” As used herein, “Engagement” shall               applicable taxes based on Baker Tilly’s net income or
mean the bankruptcy case or cases in which Baker              taxes arising from the employment or independent
Tilly is retained by the Application.                         contractor relationship between Baker Tilly and its
                                                              personnel.
2.    Not Assurance Services/Not Legal Services.
Baker Tilly’s work generally will involve the financial       6.    Term of Engagement
analyses of accounting books and records and other            a.     Commencement. Baker Tilly will commence
financial information/ documents. Our Engagement              work at your direction (written or oral). We reserve the
does not include an audit, review, or compilation in          right to cease rendering services if the fully executed
accordance with Generally Accepted Auditing                   Agreement is not received by us within 10 days of the
Standards (“GASS”) of any financial statements. The           date of this Agreement.
Services performed under this Agreement do not
include the provision of legal advice and Baker Tilly         b.     Termination. Unless terminated sooner in
makes no representations regarding questions of legal         accordance with the terms set forth below, the
interpretation. Trustee should consult with its               Agreement shall terminate on the completion of Baker
attorneys with respect to any legal matters or items that     Tilly’s services thereunder. In addition, either party
require legal interpretation under federal, state or other    may terminate the Agreement at any time by giving
type of law or regulation.                                    written notice to the other party not less than ten (10)
                                                              calendar days (or as otherwise provided in the
3.    Confidentiality. All communications between             Application) before the effective date of termination
Baker Tilly and the Trustee will be treated as                and with the consent of the Bankruptcy Court. Baker
confidential. If access to any of the materials in Baker      Tilly shall be paid in full for all services rendered or
Tilly’s possession relating to this Engagement is             expenses incurred as of the date of termination to the
sought by a third-party, we will promptly notify              extent allowed by the Bankruptcy Court. Further, we
Trustee of such action and cooperate with Trustee and         may terminate the Engagement in the event that we are
any law firm employed by Trustee concerning our               asked to reach conclusions with which we disagree
response thereto. In the event that any person or entity      after obtaining consent from the Bankruptcy Court.
serves a subpoena upon Baker Tilly for testimony or           Trustee will be responsible for all fees and expenses
the production of documents or records relating to or         incurred prior to termination to the extent allowed by
arising from any work performed for Trustee in                the Bankruptcy Court.
connection with this Engagement, Trustee shall
reimburse Baker Tilly from the assets of the                  7.    Ownership.
bankruptcy estate(s) for all time, costs, and attorneys’      a.    Baker Tilly Property. Baker Tilly has created,
fees incurred in responding to such subpoena(s) to the        acquired, owns or otherwise has rights in, and may, in
extent allowed by the United States Bankruptcy Court          connection with the performance of services under the
presiding over the relevant Engagement (the                   Agreement, employ, provide, modify, create, acquire
“Bankruptcy Court”).                                          or otherwise obtain rights in, various concepts, ideas,
                                                              methods, methodologies, procedures, processes,

                                                                                                    Jan. 2021 Revision
                                                                                 Exhibit B - Appendix 1, Page 1 of 6
Case 20-04556-LA7             Filed 01/19/21          Entered 01/19/21 15:33:15          Doc 20       Pg. 7 of 13



                                              Baker Tilly US, LLP
                            Chapter 7 Trustee Standard Terms and Conditions (cont.)

know-how, and techniques, models, templates;                 9.    Limitation on Damages. The liability
software, user interfaces and screen designs; general        (including attorneys’ fees and all other costs) of Baker
purpose consulting and software tools, utilities and         Tilly and its present or former partners, owners,
routines; and logic, coherence and methods of                principals, agents or employees related to any claim
operation of systems (collectively, the “Baker Tilly         for damages relating to the services performed under
Property”). Baker Tilly retains all ownership rights in      this Agreement shall not exceed the fees paid to Baker
the Baker Tilly Property. Trustee shall acquire no right     Tilly except to the extent finally determined to have
or interest in such property. In addition, Baker Tilly       resulted from the willful misconduct or fraudulent
shall be free to provide services of any kind to any         behavior of Baker Tilly relating to such services. This
other party as Baker Tilly deems appropriate and that        limitation of liability is intended to apply to the full
does not pose a conflict of interest with the work that      extent allowed by law, regardless of the grounds or
is the subject of the Agreement, and may use the Baker       nature of any claim asserted, including the negligence
Tilly Property to do so. Baker Tilly acknowledges that       of either party. Additionally, in no event shall either
Baker Tilly Property shall not include any of Trustee’s      party be liable for any lost profits, lost business
confidential information or tangible or intangible           opportunity, lost data, consequential, special,
property and Baker Tilly shall have no ownership             incidental, exemplary or punitive damages delays, or
rights in such property.                                     interruptions arising out of or related to this
                                                             Agreement even if the other party has been advised of
b.    Ownership of Deliverables. All documents,              the possibility of such damages. The provisions of this
materials or information of any kind created by Baker        Paragraph shall apply regardless of the form of action,
Tilly in connection with this Engagement, including,         damage, claim, liability, cost, expense or loss, whether
without limitation, any written reports, memoranda,          in contract, statute, tort or otherwise.
work papers or status summaries, are work product
(collectively, “Work Product”). All Work Product             10. Cooperation; Use of Information.
shall be owned and maintained by Baker Tilly. It is          a.    Trustee agrees to cooperate with Baker Tilly in
agreed that all Work Product and all other working           the performance of the services under the Agreement
papers and other documents prepared by Baker Tilly           and shall provide Baker Tilly with timely access to and
pursuant to this Agreement will be maintained as             use of personnel, facilities, equipment, data and
confidential materials and will not be disclosed to third    information within the Trustee’s control to the extent
parties without the Trustee’s consent, except as may         necessary for Baker Tilly to perform the services
be required by law, regulation or judicial or                under the Agreement. The Application may set forth
administrative process. Baker Tilly agrees to notify the     additional obligations of Trustee in connection with
Trustee promptly of any of the following events: (i) a       the Engagement.
request by anyone to examine, inspect or copy any
Work Product or other working papers, documents or           b.    Trustee acknowledges and agrees that Baker
records relating to this Engagement, unless prohibited       Tilly may, in performing its obligations pursuant to
by law; or (ii) any attempt to serve, or the actual          this Agreement, use data, material and other
service of, any court order, subpoena or summons             information furnished by Trustee without any
upon Baker Tilly that requires the production of such        independent investigation or verification and that
documents or records.                                        Baker Tilly shall be entitled to rely upon the accuracy
                                                             and completeness of such information in performing
c.   Use of Work Product. Trustee agrees not to use          the services under the Agreement.
Baker Tilly Work Product other than in connection
with the Engagement for which it was prepared                c.    To the extent the Services require Baker Tilly
without Baker Tilly’s written consent.                       receive personal data or personal information from
                                                             Trustee, Baker Tilly may process any personal data or
8.    Limitation on Warranties. This is a services           personal information, as those terms are defined in
Engagement. Baker Tilly warrants that it will                applicable privacy laws, in accordance with the
perform services under the agreement in good                 requirements of the applicable privacy law relevant to
faith, with qualified personnel in a competent and           the processing in providing services hereunder.
workmanlike manner. Baker Tilly disclaims all                Applicable privacy laws may include any local, state,
other warranties, either express or implied,                 federal, or international laws, standards, guidelines,
including, without limitation, warranties of                 policies, or regulations governing the collection, use,
merchantability and fitness for a particular                 disclosure, sharing, or other processing of personal
purpose.                                                     data or personal information with which Baker Tilly


Jan. 2021 Revision                                                                Exhibit B – Appendix 1, Page 2 of 6
Case 20-04556-LA7              Filed 01/19/21          Entered 01/19/21 15:33:15            Doc 20        Pg. 8 of 13



                                               Baker Tilly US, LLP
                             Chapter 7 Trustee Standard Terms and Conditions (cont.)

or its Trustees must comply. Such privacy laws may            knowable by the Trustee. All parties hereto waive any
include (i) the EU General Data Protection Regulation         right to a jury trial to the fullest extent allowable under
2016/679 (GDPR); (ii) the California Consumer                 the law.
Privacy Act of 2018 (CCPA); and/or (iii) other laws
regulating marketing communications, requiring                13. Independent Contractor. It is understood and
security breach notification, imposing minimum                agreed that each of the parties hereto is an independent
security requirements, requiring the secure disposal of       contractor and that neither party is or shall be
records, and other similar requirements applicable to         considered an agent, distributor or representative of
the processing of personal data or personal                   the other. Neither party shall act or represent itself,
information. Baker Tilly is acting as a Service               directly or by implication, as an agent of the other or
Provider/Data Processor in relation to Trustee                in any manner assume or create any obligation on
personal data and personal information, as those terms        behalf of or in the name of, the other.
are       defined      respectively      under       the
CCPA/GDPR. Trustee is responsible for notifying               14. Confidentiality.
Baker Tilly of any data privacy laws the data provided        a.    “Confidential       Information”      means      all
to Baker Tilly is subject to and Trustee represents and       documents, software, reports, data, records, forms and
warrants it has all necessary authority (including any        other materials (including without limitation Work
legally required consent from data subjects) to transfer      Product as defined herein) obtained by one party (the
such information and authorize Baker Tilly to process         “Receiving Party”) from the other party (the
such information in connection with the Services              “Disclosing Party”) in the course of performing the
described herein.                                             services under the Agreement: (i) that have been
                                                              marked as confidential; (ii) whose confidential nature
d.    Baker Tilly has established information security        has been made known by the Disclosing Party to the
related operational requirements that support the             Receiving Party; or (iii) that due to their character and
achievement      of    our     information     security       nature, a reasonable person under like circumstances
commitments, relevant information security related            would treat as confidential. Notwithstanding the
laws and regulations, and other information security          foregoing, Confidential Information does not include
related system requirements. Such requirements are            information which: (i) is already known to the
communicated in Baker Tilly’s policies and                    Receiving Party at the time of disclosure by the
procedures, system design documentation, and                  Disclosing Party; (ii) is or becomes publicly known
contracts with customers.        Information security         through no wrongful act of the Receiving Party; (iii) is
policies have been implemented that define our                independently developed by the Receiving Party
approach to how systems and data are protected.               without benefit of the Disclosing Party’s Confidential
Trustee is responsible for providing timely written           Information; or (iv) is received by the Receiving Party
notification to Baker Tilly of any additions, changes,        from a third party without restriction and without a
or removals of access for Trustee personnel to Baker          breach of an obligation of confidentiality.
Tilly provided systems or applications. If Trustee
becomes aware of any known or suspected                       b.   The Receiving Party shall not use or disclose to
information security or privacy related incidents or          any person, firm or entity any Confidential
breaches related to this agreement, Trustee should            Information of the Disclosing Party without the
timely notify Baker Tilly via email at                        Disclosing Party’s express, prior written permission;
dataprotectionofficer@bakertilly.com.                         provided, however, that notwithstanding the
                                                              foregoing, the Receiving Party may disclose
11. Force Majeure. Neither Trustee nor Baker Tilly            Confidential Information to the extent required
shall be liable for any delays resulting from                 pursuant to a statutory or regulatory provision or court
circumstances or causes beyond its reasonable control,        order or to fulfill professional obligations and
including, without limitation, fire or other casualty, act    standards.
of God, strike or labor dispute, war or other violence
or any law, order or requirement of any governmental          c.    Each party shall be deemed to have met its
agency or authority.                                          nondisclosure obligations under this Paragraph 15 as
                                                              long as it exercises the same level of care to protect the
12. Limitation on Actions. No action, regardless of           other’s information as it exercises to protect its own
form, arising out of or relating to this Engagement,          confidential information but in no event less than
may be brought by Trustee more than one year after            reasonable care, except to the extent that applicable
the cause of action has accrued and is known or


Jan. 2021 Revision                                                                   Exhibit B – Appendix 1, Page 3 of 6
Case 20-04556-LA7              Filed 01/19/21          Entered 01/19/21 15:33:15           Doc 20       Pg. 9 of 13



                                               Baker Tilly US, LLP
                             Chapter 7 Trustee Standard Terms and Conditions (cont.)

law or professional standards impose a higher                 obligation of Trustee to maintain information or data
requirement.                                                  beyond that time, and regardless of whether there may
                                                              be important tax or financial information in the files
d.    If the Receiving Party receives a subpoena or           that will be destroyed. Trustee will have access to our
other validly issued administrative or judicial demand        files and may request all or part of our records to be
requiring it to disclose the Disclosing Party’s               copied at their expense, or returned prior to destruction
Confidential Information, the Receiving Party shall           so long as all fees and expenses have been paid in full.
provide prompt written notice, unless legally                 By signing the Application, Trustee acknowledges its
prohibited, to the Disclosing Party of such demand in         understanding of, and agrees to, Baker Tilly’s
order to permit it to seek a protective order. So long as     retention policy.
the Receiving Party gives notice as provided herein,
the Receiving Party shall be entitled to comply with          16. Survival. The provisions herein that, by its
such demand to the extent permitted by law, subject to        nature, including without limitation provisions
any protective order or the like that may have been           relating to limitations on liability and indemnification,
entered in the matter.                                        should survive the termination of the Engagement are
                                                              intended to and do survive the termination of the
e.    Notwithstanding anything to the contrary set            Engagement.
forth herein, no provision in the Agreement is or is
intended to be construed as a condition of                    17. Assignment. Neither party may assign, transfer
confidentiality within the meaning of Internal                or delegate any of its rights or obligations without the
Revenue Code sections 6011, 6111, 6112 or the                 prior written consent of the other party, such consent
regulations thereunder. Trustee (and each employee,           not to be unreasonably withheld.
representative or other agent of Trustee) may disclose
to any and all persons, without limitation of any kind,       18. Severability. In the event that any term or
the tax treatment and tax structure of any transaction        provision of this Agreement shall be held to be invalid,
within the scope of this Engagement that reduces or           void or unenforceable, then the remainder of this
defers Federal tax and all materials of any kind              Agreement shall not be affected and each such term
(including opinions or other tax analyses) that are           and provision of this Agreement shall be valid and
provided to Trustee relating to such tax treatment and        enforceable to the fullest extent permitted by law.
tax structure.
                                                              19. Governing Law. The Agreement shall be
15. Document Retention.                                       governed by and construed in accordance with the
                                                              laws of the state in which the Bankruptcy Court sits,
a.     It is not our practice to retain work papers, e-
                                                              without regard to the conflict of laws provisions
mails, notes or data files that have been updated or
                                                              thereof. The Bankruptcy Court shall have jurisdiction
superseded, unless shared with the Trustee or a third-
                                                              or any dispute arising from the Agreement.
party working with the Trustee. However, we will
retain certain copies of e-mails, analyses, draft reports,    20. Miscellaneous.
or other materials provided by Trustee or any third
                                                              a.     Sarbanes-Oxley. In accepting this Engagement,
party, or provided by us to Trustee or any third-party.
                                                              Trustee acknowledges that completion of this
Any requests for other document retention policies
                                                              Engagement will not constitute a basis for Trustee’s
must be made in writing at the time of the execution of
                                                              assessment or evaluation of internal control over
the Application.
                                                              financial reporting and disclosure controls and
b.     We may maintain copies of all our work                 procedures, or its compliance with its principal officer
product and related materials for our files. If we            certification requirements under Section 302 of the
choose not to retain copies, Trustee will provide access      Sarbanes-Oxley Act of 2002 (“SOX”). This
to the work papers upon reasonable notice. Baker Tilly        Engagement shall not be construed to support
has a file retention policy requiring the destruction of      Trustee’s responsibilities under Section 404 of SOX
all Trustee files seven years after each case is              requiring each annual report filed under Section 13(a)
“resolved” as it pertains to this type of Engagement,         or 15(d) of the Securities Exchange Act of 1934 to
unless otherwise dictated by a valid protective order         contain an internal control report from management.
issued by an appropriate court of law. Baker Tilly
                                                              b.   Electronic Communication. Baker Tilly may
makes no representation of retention of files after this
                                                              communicate with Trustee by electronic mail or
date, and shall have no liability for not retaining
                                                              otherwise transmit documents in electronic form
information or data after such date, regardless of any
                                                              during the course of this Engagement. Trustee accepts


Jan. 2021 Revision                                                                  Exhibit B – Appendix 1, Page 4 of 6
Case 20-04556-LA7              Filed 01/19/21         Entered 01/19/21 15:33:15        Doc 20     Pg. 10 of 13



                                               Baker Tilly US, LLP
                             Chapter 7 Trustee Standard Terms and Conditions (cont.)

 the inherent risks of these forms of communication
 (including the security risks of interception of or
 unauthorized access to such communications, the risks
 of corruption of such communications and the risks of
 viruses or other harmful devices) and agrees that it
 may rely only upon a final hardcopy version of a
 document or other communication that Baker Tilly
 transmits to Trustee.

 c.    Notices. Any notices given pursuant to this
 Agreement shall be in writing, delivered to the address
 (es) set forth in the Application and shall be considered
 given when received.

 d.    Entire Agreement. This Agreement, including
 the Application, the Engagement Letter, and all
 Exhibits, constitute the entire agreement between
 Baker Tilly and Trustee with respect to this
 Engagement and supersede all other oral and written
 representation, understandings or agreements relating
 to this Engagement.

 e.    Failure to Enforce Not a Waiver. The failure of
 either party at any time to enforce any of the provisions
 of this Agreement will in no way be construed as a
 waiver of such provisions and will not affect the right
 of party thereafter to enforce each and every provision
 thereof in accordance with its terms.

 f.    Baker Tilly International Limited. Baker Tilly
 US, LLP is an independent member of Baker Tilly
 International. Baker Tilly International Limited is an
 English company. Baker Tilly International provides
 no professional services to Trustees. Each member
 firm is a separate and independent legal entity and
 each describes itself as such. Baker Tilly US, LLP is
 not Baker Tilly International’s agent and does not have
 the authority to bind Baker Tilly International or act
 on Baker Tilly International’s behalf. None of Baker
 Tilly International, Baker Tilly US, LLP, nor any of
 the other member firms of Baker Tilly International
 has any liability for each other’s acts or omissions. The
 name Baker Tilly and its associated logo is used under
 license from Baker Tilly International Limited.




 Jan. 2021 Revision                                                            Exhibit B – Appendix 1, Page 5 of 6
Case 20-04556-LA7                Filed 01/19/21         Entered 01/19/21 15:33:15                 Doc 20     Pg. 11 of 13




                                                 Exhibit B
                                           Baker Tilly US, LLP
                                       Chapter 7 Trustee Billing Rates
                                             Schedule of Hourly Rates (1)
      Partners, Principals and Directors                                                                    $395 to $695
      Managers                                                                                              $275 to $375
      Consultants                                                                                           $150 to $275
      Paraprofessionals                                                                                      $75 to $175



                                          Schedule of Out-of-Pocket Costs

      Copies                                                     $ 0.10 per page (or actual cost for services
                                                                 outsourced)
      Facsimiles                                                 $ 0.30 per page for outgoing transmissions (no
                                                                 charge for incoming transmissions)
      Postage                                                                                                      Actual
      Messenger                                                                                                    Actual
      Parking                                                                                                      Actual
      Mileage                                                                                         IRS standard rate



                                                      Professionals (2)

      Stacy Elledge Chiang, CPA, CFF, CIRA (Director)                                                                   $395
      Eileen Castle, CPA, CFE, CIRA (Senior Manager)                                                                    $360
      Nicole Calvillo (Supervisor)                                                                                      $205
      Marjaneh Hernandez (Paraprofessional)                                                                             $145




Notes:
(1)
    Rates are subject to change.
(2)
      The hourly billing rates of each professional expected to render services in this matter.



                                                                                                           Jan. 2021 Revision

                                                                                            Exhibit B - Appendix 1, Page 6 of 6
Case 20-04556-LA7       Filed 01/19/21      Entered 01/19/21 15:33:15          Doc 20    Pg. 12 of 13




  1                                           PROOF OF SERVICE

  2          I, Mary Lou Cunanan, declare as follows:

  3          I am employed in the County of San Diego, State of California; I am over the age of
      eighteen years and am not a party to this action; my business address is P.O. Box 2819, La
  4   Mesa, CA 91943-2819, in said County and State. On 1/19/2021, I served the following
      document(s):
  5
       NOTICE OF ERRATA TO EX PARTE APPLICATION OF TRUSTEE FOR AUTHORITY TO
  6    EMPLOY BAKER TILLY US, LLP TO ACT AS ACCOUNTANTS AND CONSULTANTS TO
       THE ESTATE
  7
      on each of the interested parties stated on the attached service list.
  8
      I.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"):
  9   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On 1/19/2021, I
 10   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
      that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
 11   the e-mail address(es) indicated below:

 12                                                        Service information continued on attached page

 13   II.      SERVED BY U.S. MAIL OR OVERNIGHT MAIL: On 1/19/2021, I served the following
      person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary
 14   proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
      Mail, first class, postage prepaid, and/or with an overnight mail service addressed as follows.
 15
                                                           Service information continued on attached page
 16
      III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR E-MAIL:
 17   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 1/19/2021, I served the following person(s)
      and/or entity(ies) by personal delivery, or (for those who consented in writing to such service
 18   method), by facsimile transmission and/or e-mail as follows.

 19   Proposed    Accountant/Consultant:     Stacy     Elledge   Chiang   of     Baker    Tilly   US,   LLP:
      stacy.chiang@bakertilly.com (Via Email Delivery)
 20
                                                           Service information continued on attached page
 21
      I declare under penalty of perjury under the laws of the United States of America that the
 22   foregoing is true and correct.

 23   Dated: 1/19/2021                       By: /s/ Mary Lou Cunanan
                                                 MARY LOU CUNANAN
 24

 25

 26
 27

 28
Case 20-04556-LA7            Filed 01/19/21   Entered 01/19/21 15:33:15   Doc 20   Pg. 13 of 13




  1           TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"):

  2       •    Christopher R. Barclay admin@crb7trustee.com,
               qcrbarclay2@ecf.axosfs.com,mlcunanan@crb7trustee.com
  3
          •    Ahren A. Tiller atiller@blc-sd.com, brett.bodie@blc-sd.com;carolina@blc-
  4            sd.com;anika@blc-sd.com;danny@blc-sd.com;kreyes@blc-sd.com;derek@blc-
               sd.com;ecf.blcsd@gmail.com;Megan@blc-sd.com;Nicole@blc-
  5            sd.com;4436097420@filings.docketbird.com
  6       •    United States Trustee      ustp.region15@usdoj.gov
  7

  8                               SERVED BY U.S. MAIL OR OVERNIGHT MAIL:

  9
      Debtor:
 10   Brad K. Block
      1388 Las Flores Dr
 11   Carlsbad, CA 92008
      (Via First Class Mail)
 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


      P:00652329:90529.010                             -2-
